                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL GRIEGO, Personal Representative of
The Wrongful Death Estate of ALEC J. JARAMILLO,
Deceased, ANDREW JARAMILLO and TERESA ROMO,

       Plaintiffs,

v.                                                                 CIV 17-0244 KBM/JHR

LABERTA M. DOUGLAS, as Personal
Representative of the Estate of Russell E.
Douglas, and STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY,

       Defendants.



                   MEMORANDUM OPINION AND ORDER
                 DENYING PLAINTIFFS’ POST-TRIAL MOTION

       THIS MATTER came on for trial in Albuquerque on May 13, 2019 through May

22, 2019, before a jury and the undersigned United States Magistrate Judge presiding

by consent of the parties. The issues were duly tried, and the jury rendered its

unanimous verdict on May 22, 2019, finding against Plaintiffs and in favor of Defendant

Laberta M. Douglas, as Personal Representative of the Estate of Russell E. Douglas.

The Court entered a final judgment consistent with the jury’s verdict on May 22, 2019.

Doc. 223.

       Plaintiffs have now filed a “Renewed Motion for Judgment as a Matter of Law

Pursuant to Rule 50(b) or Alternatively, Motion for a New Trial Pursuant to Rule 59(a).”

Doc. 226. Plaintiffs cite to evidence received at trial that supports their position that

Russell E. Douglas (“Douglas”) negligently “put his life and the life of every motorist
and/or pedestrian, potentially in his path, in his own hands” by: failing to seek from Dr.

Menning a Vision Report and provide it to the Motor Vehicle Department (“MVD”); failing

to report losses of consciousness to MVD; continuing to drive when he knew or should

have known his ability to drive had become substantially impaired; and driving without

supplemental oxygen. Id. Yet these arguments ignore evidence to the contrary that was

given to the jury for its consideration and which adequately supports its conclusion that

Mr. Douglas was not negligent.

       Juxtaposed to Plaintiffs’ arguments that vision deficits made Mr. Douglas an

unsafe driver is his optometrist’s testimony that Mr. Douglas’s vision was good enough

to drive and that he filled out MVD paperwork. Simply because that paperwork cannot

be located after 6 years does not necessitate an inference that it was not submitted.

Moreover, testimony was received that Mr. Douglas would have been given a vision test

at the MVD field office when he renewed his license just one month prior to the

accident. And, his widow testified that Mr. Douglas was able to call play-by-play at

amateur softball games without binoculars even after the accident.

       Plaintiffs rely on a single document from a May 13, 2014 visit at Langford Sports

and Physical therapy that Mr. Douglas needed supplemental oxygen at all times to

avoid impairment from hypoxia. Yet other evidence disputed that contention – Mr.

Douglas’ widow testified that he did not need supplemental oxygen 24/7 and instead

primarily used it at night while sleeping. She further testified that he was strong and

loved singing in the choir and dancing without the aid of oxygen until shortly before his

death. Moreover, the jurors witnessed Mr. Douglas’ videotaped deposition which he


                                             2
gave without the benefit of oxygen so that they could make their own observations as to

any impairment.

       Finally, Plaintiffs concede that Defendant’s human factors expert Cynthia Rando

“testif[ied] the aforementioned factors were not contributing factors to the subject

collision. . . .” Doc. 26 at 7. Indeed, Ms. Rando actually went farther and testified that

Mr. Douglas did everything right on the day in question:

       Q.     Last question. Mr. Sutten asked you a number of times if you found
       any fault on the part of Russell Douglas, and it was your testimony that you
       did not. Can you explain why you say that?
       A.     So the reason I came to that conclusion after a thorough analysis of
       the facts at hand is that when we look at the situation, what we need to ask
       of every driver is: "Did you act in all the reasonable behaviors we could
       expect you to, with the information you had and were able to perceive,
       based off of the rules of the road and also the driving situation at hand?"
              And so when we look at the situation from Mr. Douglas' point of view,
       he approached the turning bay. He turned into the turning bay. He stopped.
       He assessed the driving scene. He reported all of this. He accurately
       recognized that Mr. Jaramillo's truck was traveling at 30, 35 mile rate of
       speed. He also visually scanned and said that he could not see any other
       cars in that field of view.
              So the normal judgment for any reasonable driver is that: Okay, this
       truck must be the fastest driving truck. I have nine seconds of clearance, or
       thereabouts. I have enough time to safely make my turn. And based off of
       Mr. Douglas' testimony or deposition comments, he verbally stated all of
       those steps. And no human is trained to do that. That's something you do
       subconsciously while you're driving. But the fact that he was able to report
       those were the steps that he takes is further evidence that he did what he
       should have done or should have been expected to do as a safe driver.

Transcript of Rando Testimony, Doc. 236 at 59:9-60:14. In their motion, Plaintiffs now

contend that “Ms. Rando does not have the education, training or experience to opine

regarding how Douglas’s visual, physical condition and mentation issues affected him

when operating a motor vehicle and/or at the time of the subject collision.” Doc. 226 at 7.

As Defendants note, however, “Plaintiffs neither challenged Ms. Rando’s qualifications

                                              3
nor objected to her testimony at trial.” Doc. 229 at 7. The Court therefore finds that the

jury had a legally sufficient evidentiary basis to reasonably find for Defendants on the

issue of negligence. Fed. R. Civ. P. 50(b)(1).

       Alternatively, Plaintiffs move for a new trial pursuant to Rule 59 of the Federal

Rules of Civil Procedure which provides that a court may grant a new trial “after a jury

trial, for any reason for which a new trial has heretofore been granted in an action at law

in federal court.” Fed. R. Civ. P. 59(a)(1)(A). Plaintiffs rely on Danz v. Kennon, 63 N.M.

274 (1957) which indeed has a similar fact pattern. In the Danz case, the eastbound

defendant was stopped at an intersection in the left turn lane waiting for the light to turn

green. When it changed, a westbound pickup truck was also stopped in its inside lane

waiting to make a left turn. Unfortunately, the pickup truck on obscured plaintiff’s

westbound vehicle that was passing the stopped pickup on its right. In Danz, the New

Mexico supreme court held that the defendant “was legally bound to look and see

westbound traffic so near the intersection and yield the right-of-way. She admittedly

failed to do so, and a violation of these statutory standards of conduct was negligence

per se.” Id. at 276.

       The fact pattern here is materially distinguishable from that in Danz in an

important way, however. Unlike the stopped pickup in Danz, the potentially obstructing

truck with its full trailer was clearly traveling at or near the posted speed limit. As Ms.

Rando testified, when a driver sees only one vehicle and no others, it is ”normal

judgment for any reasonable driver” to believe “this truck must be the fastest driving”

vehicle. Transcript of Rando Testimony, Doc. 236 at 60:1-5. At trial, Mr. Sutten’s asked


                                              4
Ms. Rando, “To the extent you analyzed Russell Douglas’ actions, isn’t it true that you

found no significant fault on his part?” to which Ms. Rando responded affirmatively. Thus,

contrary to Plaintiffs’ position and as the jury was instructed, “[t]he mere happening of an

accident is not evidence that any person was negligent.” Court’s Instruction No. 26.

       The remainder of the Plaintiffs’ Reply Brief is peppered with arguments notably

absent in their Motion, all of which are unpersuasive. Testimony that Witness Anthony

Sessions had previous law enforcement experience did not unfairly “bolster” his

testimony but instead was relevant to his ability to accurately perceive and estimate

speeds of vehicles. Although Murrae Haynes’ testimony made stray references to

helmets, as I noted at that time, there was no indication or inference that Mr. Jaramillo

was not wearing a helmet at the time of the accident. The Court is simply unpersuaded

that its evidentiary rulings were contrary to law nor that if in error, the rulings caused

significant prejudice to Plaintiffs or would have changed the jury’s verdict.

       Wherefore,

       IT IS HEREBY ORDERED that Plaintiff’s Renewed Motion for Judgment as a

Matter of Law Pursuant to Rule 50(b) or Alternatively, Motion for a New Trial Pursuant to

Rule 59(a) (Doc. 226) is denied.




                                    _______________________________________
                                    UNITED STATES MAGISTRATE JUDGE
                                    Presiding by Consent of the Parties




                                              5
